DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2022 was filed after the mailing date of 6/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeshwar et al (US20200224525) in view of Sanchez del Valle et al (US20200409321).
Regarding claim 1, Parmeshwar teaches a method comprising: 
receiving, by a computer system (192 in fig. 1, para. [0065], a processing device), a video (198 in fig. 1, para. [0068], video camera) of a visible state of a generator (para. [0068], [0071], For example, the video cameras 198 may capture digital images (or video frames) of the entire well construction system 100 and/or specific portions of the well construction system 100; The RC system 211 may include…electrical generators), the generator powering at least a portion of a rig equipment system at a wellsite (para. [0071], the RC system 211 may perform power generation controls); 
determining, by the computer system, an operational parameter based on the visible state the generator imaged in the video (para. [0076], selectively positioned video cameras, such as the video cameras 198, and equipment controller(s) operable acquire, process, analyze, and understand digital images of the wellsite equipment captured by the video cameras to determine physical characteristics and/or operational status of wellsite equipment captured by the video cameras); 

Parmeshwar fails to teach determining an operational parameter based a component of the generator and transmitting, by the computer system, the operational parameter to an output device. 
However Sanchez del Valle teaches receiving video of a component of a generator (para. [0007], a camera operable to visually monitor a gauge of the power generation system), determining an operational parameter based the video of the component of the generator (para. [0007],  detecting a gauge measurement of an operating parameter while visually monitoring the gauge of the power generation system via the camera)  and transmitting the operational parameter to an output device (para. [0037], One or more cameras 162 may also include an integrated circuit to communicate with and/or wirelessly transmit signals to system controller 170). 
Therefore taking the combine teachings of Parmeshwar and Sanchez del Valle as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Sanchez del Valle into the method of Parmeshwar. The motivation to combine Sanchez del Valle and Parmeshwar would be to provide greater accessibility and functionality to managers of a power generation system (para. [0028] of Sanchez del Valle).


Regarding claim 8, the modified invention of Parmeshwar teaches a method wherein a camera is disposed at or proximate to the wellsite (para. [0068] of Parmeshwar, For example, the video cameras 198 may capture digital images (or video frames) of the entire well construction system 100 and/or specific portions of the well construction system 100); and further comprising: 
capturing, by a camera, the video (para. [0068] of Parmeshwar, For example, the video cameras 198 may capture digital images (or video frames)); and 
transmitting the video to the computer system (para. [0068] of Parmeshwar, The video cameras 198 may be in signal communication with the processing device 192, such as may permit the video signals to be processed and transmitted to the control workstation 197 and, thus, permit the wellsite operators 195 to view various portions or components of the well construction system 100 on one or more of the output devices 196).


Regarding claim 9, the modified invention of Parmeshwar teaches a method wherein the transmitting is via a wireless connection (para. [0037] of Sanchez del Valle, One or more cameras 162 may also include an integrated circuit to communicate with and/or wirelessly transmit signals to system controller 170).


Regarding claim 10, the modified invention of Parmeshwar teaches a method wherein the video comprises multiple images in sequence of the visible state of the component of the generator (para. [0068] of Parmeshwar, For example, the video cameras 198 may capture digital images (or video frames)).


Regarding claim 11, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Parmeshwar teaches a camera (198 in fig. 1, para. [0068] of Parmeshwar, video camera) configured to capture a video of a visible state of a component of a generator (para. [0068], [0071] of Parmeshwar, For example, the video cameras 198 may capture digital images (or video frames) of the entire well construction system 100 and/or specific portions of the well construction system 100; The RC system 211 may include…electrical generators).


Regarding claim 19, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeshwar et al (US20200224525) and Sanchez del Valle et al (US20200409321) in view of Schwartz (US20210174131).
Regarding claim 3, the modified invention of Parmeshwar fails to teach a method wherein the operational parameter is a percentage of a maximum revolutions-per-minute (RPM) of the generator.
However Schwartz teaches determining an operational parameter (para. [0065], the mapping module 144 can be configured to convert the normalized and dimensionless output value (0.0 . . . 1.0) generated by the computer vision module to real-world values (e.g. PSI/volts/RPM/volume)) based on a visible state of a gauge (4, 5 and 20 in fig. 2a, para. [0037], The gauge monitoring computer vision system 20 receives images of the analog gauges 4, 5 as input. For example, one or more digital cameras 10 may be used to observe the gauges 4, 5) of a machine (8 in fig. 2a, para. [0037]),
wherein the operational parameter is a percentage of a maximum revolutions-per-minute (RPM) of the generator (para. [0065], the mapping module 144 can be configured to convert the normalized and dimensionless output value (0.0 . . . 1.0) generated by the computer vision module to real-world values (e.g. PSI/volts/RPM/volume). 

Therefore taking the combine teachings of Parmeshwar and Sanchez del Valle with Schwartz as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Schwartz into the method of Parmeshwar and Sanchez del Valle. The motivation to combine Sanchez del Valle, Schwartz and Parmeshwar would be to enable digital monitoring of analog gauges that requires minimal per-gauge customization and can be adapted to monitor various types of gauges with minimal effort (para. [0043] of Schwartz).


Regarding claim 13, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 2, 4-7, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Billingham et al (US20190211664) teaches a camera (113 in fig. 4) configured to capture images of a power generator (94 in fig. 4, para. [0040]) at a wellsite (figs. 3-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663